EMPLOYMENT AGREEMENT

This  Employment  Agreement  (“Agreement”),  dated  April  19,  2019  and  made
 effective  the

earlier  of  May  15,  2019  or  the  initial  closing  of  $1.25  million  of
 escrow  from  the  current  $6  million

finance  offering,  (the  Employment  Start  Date”),  is  entered  into  by  and
 between  Parallax  Health

Sciences, Inc. (“the Company”), a Nevada corporation, (the ‘Employer”), and
David Appell, residing

at 3 Paul Place, Blauvelt, New York 10913 (the “Employee”).

WITNESSETH:

WHEREAS,  Employer  is  engaged  in  the  point  of  care,  diagnostics
 technology,  behavioral

health  and  related  businesses,  including  but  not  limited  to  technology
 related  services,  hardware  and

software  development  and  sales  for  healthcare,  and  information
 technology  (the  “Technologies”);

and  conducts  research,  experimentation,  development,  and  exploitation  of
 related  technologies  and

engages in other businesses; and

WHEREAS,  Employer  desires  to  employ  Employee  to  serve  as  Chief
 Operating  Officer

of the Company, and Employee desires to be employed by Employer in such
capacities pursuant to

the terms and conditions hereinafter set forth.

NOW  THEREFORE,  in  consideration  of  the  foregoing  and  the  mutual
 promises  and

covenants herein contained, it is agreed as follows:



1.

EMPLOYMENT: DUTIES AND RESPONSIBILITIES

Employer   hereby   employs   Employee   as   Chief   Operating   Officer   of
  the   Company.

Subject  at  all  times  to  the  direction  of  the  Chief  Executive  Officer
 of  the  Employer,  Employee  shall

have  direct  responsibility  over  operations,  sales  marketing,  operational
 budgeting,  sales  costing

analysis  and  billing.  Employee  will  also  perform  other  services  and
 duties  as  the  Chief  Executive

Officer  shall  determine.  Employee’s  permanent  job  sites  shall  be  in
 the  New  York,  NY  area.

Employee  shall  serve,  by  mutual  consent,  in  such  other  positions  and
 offices  of  the  Employer  and

its affiliates, if selected, without any additional compensation.

Employee   shall   confer   with   the   other   Officers   of   the   Company,
  regarding   ideas   and

proposals with respect to the overall technological direction of the Company.



2.

FULL TIME EMPLOYMENT

Employee   hereby   accepts   employment   by   Employer,   upon   the   terms
  and   conditions

contained  herein,  and  agrees  that  during  the  term  of  this  Agreement
 the  Employee  shall  devote

substantially  all  of  his  business  time,  attention,  and  energies  to  the
 business  of  the  Employer.

Employee,  during  the  term  of  this  Agreement,  will  not  perform  any
 services  for  any  other  business

entity,  whether  such  entity  conducts  a  business  which  is  competitive
 with  the  business  of  Employer

or  is  engaged  in  any  other  business  activity;  provided,  however,  that
 nothing  herein  contained  shall

be  construed  as  (a)  preventing  Employee  from  investing  his  personal
 assets  in  any  business  or

businesses   which   do   not   compete   directly   or   indirectly   with
  the   Employer,   provided   such





investment  or  investments  do  not  require  any  services  on  his  part  in
 the  operation  of  the  affairs  of

the  entity  in  which  such  investment  is  made  and  in  which  his
 participation  is  solely  that  of  an

investor,  (b)  preventing  Employee  from  purchasing  securities  in  any
 corporation  whose  securities

are  regularly  traded,  if  such  purchases  shall  not  result  in  his
 owning  beneficially,  at  any  time,  more

than  5%  of  the  equity  securities  of  any  corporation  engaged  in  a
 business  which  is  competitive,

directly  or  indirectly,  to  that  of  Employer,  (c)  preventing  Employee
 from  engaging  in  any  other

activities,  if  he  receives  the  prior  written  approval  of  the  Board  of
 Directors  of  Company  with

respect  to  his  engaging  in  such  activities.  With  exception  to  his
 role  as  Director  and  President  of

Carbon Capital Corp and as director of IQM Corporation.



3.

RECORDS

In  connection  with  his  engagement  hereunder,  Employee  shall  accurately
 maintain  and

preserve all notes and records generated by Employer which relate to Employer
and its business and

shall make all such reports, written if required, as Employer may reasonably
require.



4.

TERM

Employee’s  employment  hereunder  shall  be  for  two  twelve  month  periods
 (the  “Initial

Term”), to commence on the earlier of May 15, 2019 or the initial closing of
$1.25 million of escrow

from  the  current  $6  million  finance  offering  and  end  twenty-four
 months  from  the  date  of  this

Agreement.    Thereafter,  the  Company  may  elect  to  extend  employment  to
 Employee  for  one  or

more  additional  twelve-month  periods  (the  “Subsequent  Term”),  commencing
 twenty-four  months

from   the   date   hereof.     A   twelve-month   period   shall   be   deemed
  a   Contract   Year.     For   all

compensation  and  benefit  purposes,  other  than  those  specifically
 addressed  herein,  the  Employee

shall  be  deemed  to  have  been  continually  employed  with  the  Employer
 from  the  Employment  Start

Date.



5.

SALARY

As   full   compensation   (“Base   Salary”)   for   the   performance   of
  his   duties   on   behalf   of

Employer, Employee shall be compensated as follows:



(i)

Base Salary.

Employer, shall pay the Employee as follows:



1.

During  the  first-year  of  the  term  hereof,  shall  pay  Employee  a  base

salary  at  the  rate  of  Two-Hundred  Fifty  Thousand  Dollars  ($250,000)
 per  annum,

payable semi-monthly; and



2.

During  the  subsequent  second-year  of  the  term,  Employer  agrees  to

pay  Employee  a  minimum  base  salary  at  the  rate  of  at  least
 Two-Hundred  Seventy

Five  Thousand  Dollars  ($275,000)  per  annum  which  is  subject  to  a
 performance

review  by  the  Company’s  Compensation  Committee  at  the  recommendation  of
 the

CEO, payable semi-monthly.

If  this  Agreement  is  renewed  for  a  subsequent  term  or  terms,  base
 salary  shall  be  increased

pursuant  to;  a)  a  minimum  of  Ten-Percent  (10%)  per  year  (the  “Minimum
 Increase”);  or  b)  as  the

2





Compensation  Committee  or  Board  of  Directors  shall  determine  if  in
 excess  to  the  Minimum

Increase.    Future  salary  increases  will  be  subject  to  mutual  agreement
 in  accordance  with  job

performance.

Annual Bonus. In addition to the above Annual Salary, you will be eligible to
receive certain

performance-based bonuses, (the “Bonus”), subject to your attainment of the
performance targets,

(the “Target(s)”) identified below as determined by the Company.  Your Bonus
opportunities will be

determined based upon the extent to which you achieve Targets, as follows:

o    at 75% achievement of the Target of $300,000 in Company monthly gross
revenues,

your Bonus opportunity will be one hundred thousand dollars ($100,000.00); and

o    at 100% achievement of the Target of $800,000 in Company gross revenues,
your

Bonus opportunity will be an additional one-hundred thousand dollars
($100,000.00)

Any  payment  made  pursuant  to  the  above  Performance  Bonus  arrangements
 will  be  made  in

accordance  with  the  Company’s  standard  payroll  practices  and  procedures
 following  the  conclusion

of the Company’s fiscal year-end. Any decision or judgment regarding your right
and/or entitlement

to  a  Bonus  under  the  above-referenced  arrangements,  including  your
 satisfaction  of  Targets,  will  be

made  by  the  Company  in  the  sole  discretion  of  the  Company’s
 management.   The  Company  will

also provide you with an automobile allowance of $1,200 per month.

Other  Meritorious  Adjustments.  Directors  may,  in  their  sole  discretion,
 consider  other  meritorious

adjustments   in   compensation,   or   a   bonus,   under   appropriate
  circumstances,   including   the

conception  of  valuable  or  unique  inventions,  processes,  discoveries  or
 improvements  capable  of

profitable exploitation.



6.

EQUITY



(i)

Incentive   Stock   and   Options.   Employee   shall   receive   options,   and
  or

restricted  Common  Stock  during  the  Term  of  this  Agreement  as
 determined  by  the  Employer’s

Board of Directors from time to time, subject to subsections 6(ii) and (iii)
below.



(ii)

Initial  Restricted  Common  Stock  Option  Grant.    Upon  execution  of  this

Agreement,  Employee  shall  be  granted  an  aggregate  of  3,000,000  stock
 options  at  an  exercise  price

of  twenty-five  cents  ($.25)  per  share  (which  exercise  price  is  not
 less  than  the  closing  price  on  the

date  of  Board  approval)  for  a  five-year  period  pursuant  to  the
 Company’s  standard  Stock  Option

Agreement, and further provided that:



a.

750,000 of these stock options shall vest immediately.

2,250,000 of the stock options shall vest on a pro-rata basis equally over the
following thirty-

six (36) months after the Employment Start Date.



(iii)

Change  of  Control.   In  the  event  of  a  merger,  acquisition  or  sale
 transaction

by  the  Employer  which  causes  a  Change  of  Control  of  the  Employer
 (the  “Control  Change”),  any

stock,  stock  options  or  similar  securities  held  beneficially  by  the
 Employee  shall  automatically

3





become  fully  vested.   For  purposes  of  this  Section  6,  Control  Change
 shall  mean  the  occurrence  of

any  of  the  following  events:   (i)  a  majority  of  the  outstanding
 voting  stock  of  Employer  shall  have

been  acquired  or  beneficially  owned  by  any  person  (other  than  Employer
 or  a  subsidiary  of

Employer)  or  any  two  or  more  persons  acting  as  a  partnership,  limited
 partnership,  syndicate  or

other  group,  entity  or  association  acting  in  concert  for  the  purpose
 of  voting,  acquiring,  holding,  or

disposing  of  voting  stock  of  Employer;  or  (ii)  a  merger  or  a
 consolidation  of  Employer  with  or  into

another  corporation, other  than  (A) a  merger  or  consolidation  with  a
 subsidiary of  Employer,  or  (B)

a merger or consolidation in which the holders of voting stock of Employer
immediately prior to the

merger  as  a  class  hold  immediately  after  the  merger  at  least  a
 majority  of  all  outstanding  voting

power of the surviving or resulting corporation or its parent; or (iii) a
statutory exchange of shares of

one  or  more  classes  or  series  of  outstanding  voting  stock  of  Employer
 for  cash,  securities,  or  other

property,  other  than  an  exchange  in  which  the  holders  of  voting  stock
 of  Employer  immediately

prior  to  the  exchange  as  a  class  hold  immediately  after  the  exchange
 at  least  a  majority  of  all

outstanding  voting  power  of  the  entity  with  which  Employer  stock  is
 being  exchanged;  or  (iv)  the

sale  or  other  disposition  of  all  or  substantially  all  of  the  assets
 of  Employer,  in  one  transaction  or  a

series  of  transactions,  other  than  a  sale  or  disposition  in  which  the
 holders  of  voting  stock  of

Employer immediately prior to the sale or disposition as a class hold
immediately after the exchange

at  least  a  majority  of  all  outstanding  voting  power  of  the  entity  to
 which  the  assets  of  Employer  are

being sold.



(iv)

Additional Stock Compensation.

The Company agrees to cause the

issuance of an additional 3,000,000 shares of restricted Common Stock, with a
vesting schedule as

follows:

a.    25% vests immediately upon execution of employment agreement;

b.   25% vests when the Company becomes EBITDA positive;

c.    25% vests when the Company reaches $5 million in gross revenues, or 1
million in

monthly revenue;

d.    25%  vests  when  the  Company  reaches  $10  million  in  gross  revenues
 or  2  million  in

monthly revenue;



(v)

10b5-1 Trading plans

a.    Trading plans are expected to be in place with vested shares if five (5)
day average

shares traded are greater than 100,000 shares/day.  Executive may not trade more

than 10,000 shares/day and may not sell more than $100,000 in any given month.

(vi) The Employee shall be granted the immediate right from the date of the

Agreement   (and continuing for the balance of Common Share issuances pursuant

to this Section 6 (iv) of the Agreement to purchase Common Shares of the Company

at PAR value of $.001 each.



7.

BUSINESS EXPENSES

The  Employer  also  shall  reimburse  the  Employee  for  all  business
 expenses  incurred  by

Employee  in  the  performance  of  his  duties  hereunder  including,  but  not
 limited  to,  travel  on

business,   attending   technical   and   business   meetings,   professional
  activities,   and   customer

4





entertainment,  such  reimbursement  to  be  made  in  accordance  with  regular
 Company  policy  and

within  a  reasonable  period  following  Employee’s  presentation  of  the
 details  of,  and  proof  of,  such

expenses.



8.

FRINGE BENEFITS



(i)

During  the  term  of  this  Agreement,  Employer  shall  provide  to  Employee,
 at

its sole expense, hospitalization, major medical and other fringe benefits on
the same

terms and conditions as it shall afford other senior management employees.



(ii)

During the term of this Agreement, Employer shall provide paid vacation, to

Employee,  which  accrues  from  the  date  of  execution  of  this  Agreement.
 The  annual  paid  vacation

earned  for  each  Contract  Year  is:  (i)  two  (2)  weeks  per  Contract
 Year  for  the  first  three  (3)  Contract

Years of full-time employment; (ii) three (3) weeks per Contract Year for more
than three (3) and up

to  seven  (7)  Contract  Years  of  full-time  employment;  and  (iii)  four
 (4)  weeks  per  Contract  Year  for

more than seven (7) Contact Years of full-time employment.



9.

SUBSIDIARIES

For the purposes of this Agreement all references to business products, services
and sales of

Employer shall include those of Employer’s affiliates.



10.

INVENTORIES: SHOP RIGHTS

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or

improvements  made,  developed  or  conceived  by  Employee  during  Employee’s
 employment  by

Employer,   whenever   or   wherever   made,   developed   or   conceived,   and
  whether   or   not   during

business  hours,  which  constitute  an  improvement,  on  those  heretofore,
 now  or  at  any  during

Employee’s  employment,  developed,  manufactured  or  used  by  Employer  in
 connection  with  the

manufacture,  process  or  marketing  of  any  product  heretofore  or  now  or
 hereafter  developed  or

distributed  by  Employer,  or  any  services  to  be  performed  by  Employer
 or  of  any  product  which

shall or could reasonably be manufactured or developed or marketed in the
reasonable expansion of

Employer’s  business,  shall  be  and  continue  to  remain  Employer’s
 exclusive  property,  without  any

added  compensation  or  any  reimbursement  for  expenses  to  Employee,  and
 upon  the  conception  of

any  and  every  such  invention,  process,  discovery  or  improvement  and
 without  waiting  to  perfect  or

complete  it,  Employee  promises  and  agrees  that  Employee  will
 immediately  disclose  it  to  Employer

and to no one else and thenceforth will treat it as the property and secret of
Employer.

Employee  will  also  execute  any  instruments  requested  from  time  to  time
 by  Employer  to

vest  in  it  complete  title  and  ownership  to  such  invention,  discovery
 or  improvement  and  will,  at  the

request  of  Employer,  do  such  acts  and  execute  such  instrument  as
 Employer  may  require,  but  at

Employer’s  expense  to  obtain  Letters  of  Patent,  trademarks  or
 copyrights  in  the  United  States  and

foreign  countries,  for  such  invention,  discovery  or  improvement  and  for
 the  purpose  of  vesting  title

5





thereto in Employer, all without any reimbursement for expenses (except as
provided in Section 5 or

otherwise) and without any additional compensation of any kind to Employee.



11.

CONFIDENTIAL INFORMATION and TRADE SECRETS



(i)

All   Confidential   Information   shall   be   the   sole   property   of
  Employer.

Employee  will  not,  during  the  period  of  his  employment  and  for  a
 period  ending  two  years  after

termination  of  his  employment  for  any  reason,  disclose  to  any  person
 or  entity  or  use  or  otherwise

exploit for Employee’s own benefit or for the benefit of any other person or
entity any Confidential

Information which is disclosed to Employee or which becomes known to Employee in
the course of

his  employment  with  Employer  without  the  prior  written  consent  of  an
 officer  of  Employer  except

as  may  be  necessary  and  appropriate  in  the  ordinary  course  of
 performing  his  duties  to  Employer

during   the   period   of   his   employment   with   Employer.   For
  purposes   of   this   Section   11(a),

“Confidential  Information”  shall  mean  any  data  or  information  belonging
 to  Employer,  other  than

Trade  Secrets,  that  is  of  value  to  Employer  and  is  not  generally
 known  to  competitors  of  Employer

or to the public, and is maintained confidential by Employer, including but not
limited to non-public

information   about   Employer’s   clients,   executives,   key   contractors
  and   other   contractors   and

information  with  respect  to  its  products,  designs,  services,  strategies,
 pricing,  processes,  procedures,

research,    development,    inventions,    improvements,    purchasing,
   accounting,    engineering    and

marketing  (including  any  discussions  or  negotiations  with  any  third
 parties).   Notwithstanding  the

foregoing, no information will be deemed to be Confidential Information unless
such information is

treated  by  Employer  as  confidential  and  shall  not  include  any  data  or
 information  of  Employer  that

has  been  voluntarily  disclosed  to  the  public  by  Employer  (except  where
 such  public  disclosure  has

been  made  without  the  authorization  of  Employer),  or  that  has  been
 independently  developed  and

disclosed by others, or that otherwise enters the public domain through lawful
means.



(ii)

All  Trade  Secrets  shall  be  the  sole  property  of  Employer.  Employee
 agrees

that   during   his   employment   with   Employer   and   after   its
  termination,   Employee   will   keep   in

confidence  and  trust  and  will  not  use  or  disclose  any  Trade  Secret
 or  anything  relating  to  any  Trade

Secret,  or  deliver  any  Trade  Secret,  to  any  person  or  entity  outside
 Employer  without  the  prior

written consent of an officer of Employer.  For purposes of this Section 11(b),
“Trade Secrets” shall

mean  any  scientific,  technical  and  non-technical  data,  information,
 formula,  pattern,  compilation,

program,  device,  method,  technique,  drawing,  process,  financial  data,
 financial  plan,  product  plan  or

list  of  actual  or  potential  customers  or  vendors  and  suppliers  of
 Employer  or  any  portion  or  part

thereof, whether or not copyrightable or patentable, that is of value to
Employer and is not generally

known  to  competitors  of  Employer  or  to  the  public,  and  whose
 confidentiality  is  maintained,

including  unpatented  and  un-copyrighted  information  relating  to
 Employer’s  products,  information

concerning  proposed  new  products  or  services,  market  feasibility
 studies,  proposed  or  existing

marketing  techniques  or  plans  and  customer  consumption  data,  usage  or
 load  data,  and  any  other

information  that  constitutes  a  trade  secret,  as  such  term  as  defined
 in  the  Official  Code  of  Nevada

Annotated,  in  each  case  to  the  extent  that  Employer,  as  the  context
 requires,  derives  economic

value, actual or potential, from such information not being generally known to,
and not being readily

ascertainable  by  proper  means  by,  other  persons  or  entities  who  can
 obtain  economic  value  from  its

disclosure or use.

6









12.

NON-SOLICITATION OF EMPLOYEES

During  the  term  of  Employee’s  employment  and  for  one  year  thereafter,
 Employee  will  not

cause  or  attempt  to  cause  any  employee  of  Employer  to  cease  working
 for  Employer  to  retain

employment  with  another  employer  that  is  a  competitor  of  Employer’s.
  However,  this  obligation

shall  not  affect  any  responsibility  Employee  may  have  as  an  employee
 of  Employer  with  respect  to

the bona fide hiring and firing of Employer’s personnel.



13.

NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE

CUSTOMERS

Employee  will  not,  during  the  period  of  his  employment  and  for  a
 period  ending  two  years

after  the  termination  of  his  employment  for  any  reason,  directly  or
 indirectly,  solicit  the  business  of

any customer  for  the purpose of, or  with  the intention of, selling or
 providing to  such  customer  any

product  or  service  in  competition  with  any  product  or  service  sold  or
 provided  by  Employer  during

the 12 months immediately preceding the termination of Employee’s employment
with Employer.



14.

NON-COMPETITION

Employee  agrees  that  during  his  employment  with  Employer,  Employee  will
 not  engage  in

any  employment,  business,  or  activity  that  is  in  any  way  competitive
 with  the  business  or  proposed

business  of  Employer,  and  Employee  will  not  assist  any  other  person
 or  organization  in  competing

with  Employer  or  in  preparing  to  engage  in  competition  with  the
 business  or  proposed  business  of

Employer. The provisions of this paragraph shall apply both during normal
working hours and at all

other  times  including,  without  limitation,  nights,  weekends  and  vacation
 time,  while  Employee  is

employed with Employer.



15.

TERMINATION

(a)  “At Will” Employment.

Although we anticipate that your employment with us will be mutually
satisfactory, your

employment  with  the  Company  will  be  "at  will."    This  means  that  you
 may  resign  from  the

Company  at  any  time  with  or  without  cause,  and,  likewise,  the  Company
 has  the  right  to  terminate

your employment at any time with or without cause.

(b)  Disability and Death.

Employee’s   employment   hereunder   will   be   terminated   immediately
  upon   his

disability  (as  determined  for  purposes  of  Employer’s  long-term
 disability  plan)  or  his  death.    If

Employee’s  employment  is  terminated  due  to  such  disability  or  death,
 Employer  will  be  required  to

pay to Employee or Employee’s estate, as the case may be, in addition to the
amounts payable under

Employer’s  short-term  and  long-term  disability  plans  or  life  insurance
 plans  (as  applicable),  only  his

7





base  salary  and  accrued  vacation,  earned  through  the  date  of
 termination,  and  to  the  extent  required

under the terms of any benefit plan or this Agreement, the vested portion of any
benefit under such

plan.   Employee  or  Employee’s  estate,  as  the  case  may  be,  will  not
 by  operation  of  this  provision

forfeit any rights in which Employee is vested at the time of Employee’s
disability or death.



16.

INJUNCTION



(i)

Should  Employee  at  any  time  reveal,  or  threaten  to  reveal,  any  such
 secret

knowledge  or  information,  or  during  any  restricted  period  engage,  or
 threaten  to  engage,  in  any

business  in  competition  with  that  of  Employer,  or  perform,  or  threaten
 to  perform,  any  services  for

anyone engaged in such competitive business, or in any way violate, or threaten
to violate, any of the

provisions of this Agreement, Employer shall be entitled to an injunction
restraining Employee from

doing,  or  continuing  to  do,  or  performing  any  such  acts;  and  Employee
 hereby  consents  to  the

issuance of such an injunction.



(ii)

In  the  event  that  a  proceeding  is  brought  in  equity  to  enforce  the
 provisions

of this Paragraph, Employee shall not argue as a defense that there is an
adequate remedy at law, nor

shall Employer be prevented from seeking any other remedies which may be
available.



(iii)

The existence of any claim or cause of action by Employer against Employee,

or  by  Employee  against  Employer,  whether  predicated  upon  this  Agreement
 or  otherwise,  shall  not

constitute a defense to the enforcement by Employer of the foregoing restrictive
covenants but shall

be litigated separately.



17.

ARBITRATION



(i)

In  the  event  that  there  shall  be  a  dispute  (a  “Dispute”)  among  the
 parties

arising out of or relating to this Agreement, or the breach thereof, the parties
agree that such dispute

shall  be  resolved  by  final  and  binding  arbitration  before  a  single
 arbitrator  in  New  York  NY,

administered  by  the  American  Arbitration  Association  (the  “AAA”),  in
 accordance  with  AAA’s

Employment  ADR  Rules.   The  arbitrator’s  decision  shall  be  final  and
 binding  upon  the  parties,  and

may  be  entered  and  enforced  in  any  court  of  competent  jurisdiction  by
 either  of  the  parties.   The

arbitrator  shall  have  the  power  to  grant  temporary,  preliminary  and
 permanent  relief,  including

without limitation, injunctive relief and specific performance.



(ii)

The  Company  will  pay  the  direct  costs  and  expenses  of  the
 arbitration,

including arbitration and arbitrator fees.   Except as otherwise provided by
statute, Executive and the

Company  are  responsible  for  their  respective  attorneys’  fees  incurred
 in  connection  with  enforcing

this  Agreement.    Executive  and  the  Company  agree  that,  to  the  extent
 permitted  by  law,  the

arbitrator may, in his or her discretion, award reasonable attorneys’ fees to
the prevailing party.



18.

MISCELLANEOUS

If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to

be  invalid,  illegal  or  incapable  of  being  enforced  in  whole  or  in
 part,  the  remaining  conditions  and

8





provisions  or  portions  thereof  shall  nevertheless  remain  in  full  force
 and  effect  and  enforceable  to

the  extent  they  are  valid,  legal  and  enforceable,  and  no  provision
 shall  be  deemed  dependent  upon

any covenant or provision so expressed herein.

The  parties  hereto  have  made  no  agreements,  representations  or
 warranties  relating  to  the

subject  matter  of  this  Agreement  which  are  not  set  forth  herein.  The
 provisions  of  this  Agreement

may not be amended, supplemented, waived, or changed orally, but only in writing
and signed by the

party  as  to  whom  enforcement  of  any  such  amendment,  supplement,
 waiver,  or  modification  is

sought and making specific reference to this Agreement.

The  rights,  benefits,  duties  and  obligations  under  this  Agreement  shall
 inure  to,  and  be

binding  upon,  the  Employer,  its  successors  and  assigns,  and  upon  the
 Employee  and  his  legal

representatives, heirs and legatees. This Agreement constitutes a personal
service agreement, and the

performance  of  the  Employee’s  obligations  hereunder  may  not  be
 transferred  or  assigned  by  the

Employee.

The  failure  of  either  party  to  insist  upon  the  strict  performance  of
 any  of  the  terms,

conditions and provisions of this Agreement shall not be construed as a waiver
or relinquishment of

future compliance therewith, and said terms, conditions and provisions shall
remain in full force and

effect.  No  waiver  of  any  term  or  condition  of  this  Agreement,  on  the
 part  of  either  party,  shall  be

effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

This Agreement shall be construed and governed by the laws of the State of New
York.

*** The rest of this page left intentionally blank ***

9





IN  WITNESS  WHEREOF,  this  employment  agreement  is  dated  as  of  the  19th
 day  of

April 2019.

On Behalf of Employer:

PARALLAX HEALTH SCIENCES, INC.

[ex101employmentagreementd2.gif] [ex101employmentagreementd2.gif]

By: ___________________________

Paul R. Arena, Chief Executive Officer

By: ___________________________

David Appell, Employee

10



